Citation Nr: 1644220	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  15-28 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder.

2.  Entitlement to a compensable rating for a left hand disability.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for residuals from a traumatic brain injury (TBI).

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from January 1964 to January 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2016.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to total disability rating due to individual unemployability (TDIU) has been raised by the record by the Veteran in his July 2015 VA Form 9 - Appeal to the Board of Veterans' Appeals, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to a compensable rating for a left wrist disability and entitlement to service connection for a left knee disorder, a left shoulder disorder, and a TBI, and whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic right wrist disability was not shown in service, right wrist arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current right wrist disorder is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a right wrist disorder have not been met.  38 U.S.C.A §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified before the Board in August 2016.

No VA examination was requested in connection with the Veteran's claim for service connection for a right wrist disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claim.  See 38 U.S.C. § 5103A(a).  The weight of the evidence is against a finding that a right wrist disorder had its onset during active service or within one year of separation from active service or competent evidence even suggesting that his right wrist disorder may be associated with service or a service-connected disability.  As such, elements (2) and (3) are absent.  Therefore, as discussed in detail below, VA has no duty to provide a VA examination or obtain an opinion in this case.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claims.  Essentially, beyond the Veteran's statements, no evidence is of record to suggest that a right wrist disorder either began during or was otherwise caused by his active service or is due to or aggravated by a service-connected disability, and even the Veteran testified at a Board hearing that his right wrist is not the result of his military service.  As such, VA's duty to provide an examination for his right wrist disorder has not been triggered.
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran filed his claim for service connection in July 2013, which was denied by an October 2014 rating decision.   

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnosis of a right wrist disorder.  In fact, the Veteran does not contend that his right wrist disorder is due to his active service.

At the hearing, the Veteran testified that his right wrist disorder occurred after his separation from service while working in Miami after his separation from service.

The Veteran's treatment records show that he injured his right wrist in 1976 as a bartender in Miami, over a decade after his separation from service, and the Veteran does not contend otherwise.

The Veteran has not submitted any medical evidence suggesting that his right wrist disorder was the result of his active service.  In fact, the Veteran has denied that his right wrist disorder was the result of his active service.   The record shows that the Veteran injured his right wrist over a decade after his separation from service.

The record does not contain evidence of a diagnosis of an ongoing chronic right wrist disability related to his active service.  In addition, his STRs do not document any treatment or diagnosis for a right wrist disorder.  As such, the Board does not find that the evidence of record shows continuous right wrist symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for a right wrist disorder.  The record contains does not contain evidence of a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

The criteria for service connection have not been met for a right wrist disorder.  That is, the evidence does not show that a chronic right wrist disability was diagnosed in service or within a year of service; and the weight of the evidence is against a finding that right wrist problems have existed continuously since service.

Accordingly, the evidence fails to establish service connection for the Veteran's right wrist disorder, and the claim is denied.


ORDER

Service connection for a right wrist disorder is denied.


REMAND

Regarding the Veteran's left hand disability, the Veteran was afforded a VA examination in August 2014.  However, the examiner only provided an opinion on etiology and did not provide the information necessary to properly rate the disability on appeal.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  As such, a new examination is required to evaluate the current nature and severity of the Veteran's left hand disability.

Regarding the Veteran's service-connection claims, in May 2001, VA was notified that the Social Security Administration (SSA) had granted the Veteran disability benefits on November 15, 2000.  Unfortunately, the SSA records are not included within the claims file.  Where VA has notice that the Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  While VA must obtain only those that are relevant to the Veteran's claim, the basis of the Veteran's award of SSA disability benefits is unclear from the current record and a remand is necessary to obtain the records.  38 C.F.R. § 3.159 (c)(2). 

 Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected lumbar spine disability.

2.  Obtain from the SSA a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


